Case 0:18-cv-61984-FAM Document 73 Entered on FLSD Docket 04/19/2019 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-61984-CIV-MORENO/SELTZER

  POLLY BASSETT,

        Plaintiff,

  vs.

  WAL-MART STORES EAST, L.P.,

       Defendant.
  __________________________________/

                                               ORDER

        THIS CAUSE has come before the Court upon Plaintiff’s Motion for Leave to File

  Amended Response to Defendant’s Motion for Summary Judgment [DE 70]. Plaintiff filed

  her original response [DE 66] on April 6, 2019.        Upon receipt of Defendant’s reply

  memorandum [DE 68], in which Defendant noted that Plaintiff failed to comply with Local

  Rule 56.1(a) in responding to Defendant’s Statement of Facts [DE 64], Plaintiff sought

  leave to file an Amended Response. Defendant opposes the requested relief.

        Local Rule 56.1 expressly cautions, “All material facts set forth in the movant’s

  statement filed and supported as required above will be deemed admitted unless

  controverted by the opposing party’s statement, provided that the Court finds that the

  movant’s statement is supported by evidence in the record.” S.D. Fla. L.R. 56.9(b). The

  opposing party’s statement must “correspond with the order and with the paragraph

  numbering scheme used by the movant, but need not repeat the text of the movant’s

  paragraphs.”       S.D. Fla. L.R. 56.1(a).   Moreover, “[a]dditional facts which the party

  opposing summary judgment contends are material shall be numbered and placed at the
Case 0:18-cv-61984-FAM Document 73 Entered on FLSD Docket 04/19/2019 Page 2 of 2


  end of the opposing party’s statement of material facts; the movant shall use that

  numbering scheme if those additional facts are addressed in the reply.” Id.

           Defendant objects to the filing of an amended response because it has already

  filed its reply memorandum without the benefit of a statement from Plaintiff about what

  she considers genuine issues in dispute or record citations to support her contentions.

  Defendant argues that an amended response would amount to an impermissible sur-

  reply.

           The Court has considered the party’s arguments and has reviewed Plaintiff’s initial

  response and proposed amended response and concludes that it is appropriate to permit

  Plaintiff to amend her response in the format required by the Local Rules. See Levin v.

  Nationwide Home Loans, Inc., 2014 WL 11541634, at *1 (S.D. Fla. Mar. 14, 2014)

  (Rosenbaum, D.J.) (issuing a sua sponte order instructing non-moving party to amend its

  response to summary judgment motion to comply with Local Rule 56.1). Accordingly, it

  is hereby

           ORDERED AND ADJUDGED that Plaintiff’s Motion for Leave to File Amended

  Response to Defendant’s Motion for Summary Judgment [DE 70] is GRANTED. Plaintiff

  shall file her Amended Response to Defendant’s Motion for Summary Judgment by April

  22, 2019. Defendant shall have seven days within which to file an amended reply.

           DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 19th day of

  April 2019.




  Copies furnished counsel via CM/ECF

                                                2
